— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 30, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Although the employer testified that he had been looking to replace claimant, he had not set a definite date for her discharge. He also stated that claimant could have continued to work beyond the date she chose to leave. Claimant herself admitted that she was the one who picked the date to leave. An employee does not have good cause to leave employment in anticipation of discharge where no definite date for dismissal has been set (see, Matter of Manson [Hartford Acc. & Indem. Group — Levine], 50 AD2d 980). Under the circumstances, the conclusion by the Unemployment Insurance Ap*412peal Board that claimant voluntarily left her job without good cause is supported by substantial evidence and should be affirmed.
Casey, J. P., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.